Citation Nr: 1212680	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-24 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Marcia L. Moellring, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to October 1972.  His service awards and decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, continued a 70 percent evaluation for service-connected PTSD, and denied entitlement to a TDIU.   

In November 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

The increased rating claim for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran is assigned a 70 percent evaluation for PTSD, his sole-service connected disability.    

2.  The evidence shows that the Veteran's PTSD precludes him from securing or following substantially gainful employment.




CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the Veteran in the development of a claim. V A regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In this decision, the Board grants a TDIU rating.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

TDIU Claim

The Veteran maintains that he is unable to work due to his service-connected PTSD and that a grant of a TDIU is therefore warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

The Veteran in this case has one service-connected disability, PTSD, which is currently evaluated as 70 percent disabling.  Thus, the Veteran meets the schedular criteria for an award of TDIU, as set forth under 38 C.F.R. § 4.16(a).

The question that remains, however, is whether his service-connected disability precludes him from obtaining or engaging in substantially gainful employment. The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record reflects that, in March 2006, the Veteran underwent a VA mental health examination.  After testing and an interview of the Veteran, the examiner stated that the Veteran's symptoms cause a significant impairment in his social and occupational functioning.   Axis I diagnosis was PTSD and alcohol abuse.  GAF score was 51 based on his current symptoms of PTSD.  The examiner noted that such score would be 5 points lower if based solely on social and occupational functioning.  

In August 2007, VA received the Veteran's TDIU application.  The Veteran indicated that his PTSD prevents him from securing or following any substantially gainful occupation.  He noted that he last worked full-time and became too disabled to work in April 2004 because of his PTSD.  He reported having completed two years of college, and obtaining certification in hypnotherapy.   

Also in August 2007, statements from the Veteran's friends and former co-workers were received.  They indicated that they observed the Veteran's demeanor; the descriptions include the Veteran being "very angry," going ballistic, and having "moments of craziness."  

In November 2007, the Veteran underwent an additional VA mental health examination.  He presented disheveled and in need of a haircut and shave.  The examiner believed that the Veteran was not competent to manage his VA benefits and affairs because of his severe and continued drinking.  It was noted that the Veteran's drinking had increased, or at least, he reported an increase at the time.  The examiner stated that the PTSD symptoms were still present and would interfere with work, but felt that the heavy drinking interferes with work and that without the drinking and with proper treatment of the PTSD, the Veteran might be employable.  The examiner also stated that the Veteran's PTSD symptoms were slightly worse than shown during the prior examination.  Treatment issues were discussed and it was highly recommended to the Veteran that he seek treatment for both alcoholism and PTSD.  Axis I diagnosis was PTSD, and alcohol dependency.  A GAF score of 45 was assigned.  For his PTSD symptoms alone a GAF score of 51 was assigned.  

On his June 2009 VA Form-9, the Veteran stated that he used alcohol as self-medication because he has not been able to obtain medication for his PTSD.  In short, he stated that he drinks because of his PTSD, and is unable to work because of his PTSD and alcohol use.  

More recently, a November 2011 vocational and rehabilitation assessment report from a certified rehabilitation counselor, J.S.D., M.A., C.R.C., was received.  He indicated that the Veteran has no reasonable access to a stable labor market and opined that it is as likely as not that his PTSD is the cause of his unemployability.  It was noted that the Veteran has a vocational history of being fired from nearly every job he has had since returning from Vietnam, and such firings have usually been connected in some way to actual violence, the threat of violence, or some other extremely inappropriate workplace behavior.  J.S.D. indicated that the Veteran is not going to be seen as a welcome addition to a workplace, but rather as a potential problem and a potential workplace danger.  

On review, the Board finds that a TDIU is warranted.  As indicated, the Veteran meets the schedular criteria for a TDIU.  Moreover, on his TDIU application dated in August 2007, the Veteran reported that he became too disabled to work on account of his PTSD since 2004, despite having completed two years of college and obtaining a hypnotherapy certification.  Although there are some questions as to whether the Veteran's alcohol use is in fact secondary to his PTSD or serves to self-medicate his PTSD, the record suggests that the Veteran is unemployable due to his PTSD alone.  In this regard, the March 2006 VA examiner opined that the Veteran's PTSD results in significant occupational impairment and he assigned a GAF score of 46 for the Veteran's social and occupational functioning alone, which is indicative of serious impairment.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994).  Moreover, while the November 2007 VA examiner stated that the Veteran might be employable if he gets treatment for his PTSD and stops drinking, that examiner also indicated that the Veteran's PTSD symptoms alone were slightly worse than exhibited during the prior examination.  The Board further notes that the certified rehabilitation counselor, J.S.D., M.A., C.R.C., in his November 2011 report, concluded that it is as likely as not that the Veteran's PTSD is the cause of his unemployability.  He specifically indicated that he thought the Veteran would be a potential danger in the workplace.  The Board has also considered the various statements from the Veteran's friends and former co-workers, which describe instances in which the Veteran has had disputes with employers and outbursts of anger.  These statements also indicate that the Veteran has a dislike for authority.  The Veteran's friends and former co-workers, as laypersons, are competent to report what they observe first-hand.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the lay statements regarding the impact of the Veteran's service-connected disability to be competent and credible in this case.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing and following substantially gainful employment due to his PTSD.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2011).  As such, entitlement to a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits.

REMAND

The Veteran also seeks an evaluation in excess of 70 percent for his PTSD.  As noted above, although the Veteran stated at his most recent personal hearing that his alcohol abuse is in remission, the evidence of record suggests that there may be a relationship between the Veteran's alcohol abuse and his service-connected PTSD.  In this regard, the Board notes that a determination as to the severity of the Veteran's PTSD is especially important in this particular instance because he may also have significant functional impairment from conditions that are not service connected - including alcohol abuse.  Any functional impairment from his alcohol abuse may not be considered as grounds for increasing the rating for his PTSD (and/or as grounds for a TDIU) unless it is medically determined his PTSD precipitates his substance abuse.  See Allen v. Principi, 237 F.3d 1368, 1370   (Fed. Cir. 2001). 

It is important to note that, in Allen, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that 38 U.S.C. § 1110 permits a veteran to receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, section 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Rather, the statute precludes compensation only for (a) primary alcohol abuse disabilities, and (b) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  The Allen decision explicitly overruled prior decisions on this subject from the Court, including in particular Barela v. West, 11 Vet. App. 280 (1998).  The Allen decision also appears to overrule, either in total or in part, two precedent opinions issued by the VA General Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7- 99.  

Therefore, the Board finds that additional examination and adjudication is in order in this case.  On remand, a VA opinion must be obtained with respect to: (1) The Veteran's level of impairment, socially and occupationally; (2) The severity of the Veteran's PTSD symptoms alone, without regard to symptoms due to alcohol to the extent possible; and (3) The etiological relationship, if any, of the Veteran's alcohol abuse to his service-connected PTSD.  The examiner must consider the records of prior medical examinations and treatment, to include VA examinations of record, in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Also, the record contains a VCAA notice letter dated in March 2006 which advised him how to substantiate a service connection claim for PTSD and a September 2007 VCAA letter with regard to his TDIU claim.  However, a review of the record does not indicate that the Veteran has been provided with VCAA notice as to his claim for an increased rating for PTSD.  On remand, the proper VCAA notice should be provided to the Veteran.  


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which satisfies all VCAA notice obligations, in accordance with 38 U.S.C.A. § 5103 and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding the Veteran's increased rating claim for PTSD.  

2.  Following the above-development, the Veteran should be afforded a VA examination to determine the nature, extent and severity of the Veteran's service-connected PTSD.  The claims folder must be made available to the examiner and all indicated tests and studies should be conducted.  The examiner should respond to the following:
 
A.  The extent of the Veteran's functional impairment, socially and occupationally;

B. The extent of the Veteran's functional impairment, socially and occupationally, that is attributable to his PTSD alone, not to include functional impairment due to factors or symptoms resulting from alcohol abuse - if a determination is not possible, that should be so noted and a rationale as to why a determination is not possible should be provided; 

C. Whether alcohol abuse is secondary to or a symptom of the Veteran's service-connected PTSD.  Specifically, the examiner should address (1) whether it is at least as likely as not that alcohol abuse is proximately due or the result of the Veteran's service-connected PTSD; and (2) whether it is at least as likely as not that alcohol abuse is a symptom of, or evidence of an increased severity of, PTSD. 

The VA examiner must include a detailed rationale in support of the opinion, to include a discussion of each issue enumerated above, as well as all pertinent medical and lay evidence of record, to include all prior VA examinations. 

3.  Then readjudicate the appeal to include a determination as to whether the Veteran's history of alcohol abuse was acquired as secondary to, or as a symptom of, the Veteran's service-connected PTSD.  If the benefit sought remains denied, the Veteran and his attorney must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


